Citation Nr: 0217078	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  01-00 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a stomach 
condition. 

2.  Entitlement to an increase in a 30 percent rating for 
bilateral pes planus (with metatarsalgia and plantar 
callosities).

(An issue of entitlement to a compensable rating for 
residuals of a laceration of the right forearm will be the 
subject of a later Board decision).



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2000 RO decision that denied an 
application to reopen a claim for service connection for a 
stomach condition, and denied an increase in a 30 percent 
rating for bilateral pes planus (with metatarsalgia and 
plantar callosities).  These issues are addressed in the 
present Board decision.

The RO also denied a compensable rating for residuals of a 
laceration of the right forearm.  This issue will be 
addressed in a later Board decision which will be prepared 
after the Board develops additional evidence as set forth in 
38 C.F.R. § 19.9 (2002).


FINDINGS OF FACT

1.  In a May 1997 decision, which the veteran did not 
appeal, the RO determined that new and material evidence had 
not been submitted to reopen a claim for service connection 
for a stomach condition.  No evidence has been received 
since that time that is not cumulative or redundant and that 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

2.  The veteran's service-connected bilateral pes planus 
(with metatarsalgia and plantar callosities) is no more than 
severe in degree; pronounced bilateral pes planus is not 
shown.






CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen a claim for service connection for a stomach 
condition, and the May 1997 RO decision remains final.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2001).

2.  The criteria for a rating in excess of 30 percent for 
bilateral pes planus (with metatarsalgia and plantar 
callosities) have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty from June 1967 to May 
1969.

Service medical records show that the veteran had mild pes 
planus in 1967, treated with loose-fitting boots.  He also 
cut his wrist accidentally with a knife in 1968.  Multiple 
plantar warts, bunions, and callosities were noted in 1969.

On VA examination in August 1969, he reported pain in the 
area of distal forearm incision and scar when moving his 
thumb.  Thumb motion was adequate to full, and there was no 
swelling; the scar was well-healed.  A September 1969 VA 
examination diagnosed moderate pes planus and metatarsalgia 
with plantar callosities that were probably fairly 
symptomatic; it was recommended that the veteran wear 
metatarsal bars and molded pads.

In a September 1969 decision, the RO awarded service 
connection and a noncompensable rating for residuals of a 
laceration of the right forearm.  In an October 1969 
decision, the RO awarded service connection and a 30 percent 
rating for bilateral pes planus (with metatarsalgia and 
plantar callosities).  In that decision, the RO also denied 
service connection for a stomach condition, and the veteran 
did not appeal that decision. 

Medical records from later years describe the service-
connected conditions.

In May 1997, the RO determined that new and material 
evidence had not been submitted to reopen a claim for 
service connection for a stomach condition, and the veteran 
did not appeal.

In March 2000, the veteran filed claims for increases in the 
ratings for pes planus and for the right forearm laceration 
scar, and he applied to reopen the claim for service 
connection for a stomach condition.

VA examined the veteran in August 2000.  He complained of 
pain and numbness in the right forearm, originating near the 
scar; he said he experienced the pain most of the time but 
not every day.  The 5 1/2 centimeter scar over the radial side 
of the right wrist was well-healed and almost imperceptible.  
It was not tender, and there was no fixation to underlying 
tissue.  Cosmetically, it was almost nondetectable.  Range 
of motion of the digits of the right hand was normal, and 
there was no evidence of atrophy of hand muscles.  
Pronation, supination, and wrist motion were normal.  The 
examiner commented that the symptoms were markedly out of 
proportion to the nature of the injury, and it was 
"difficult for this examiner to believe that the bizarre 
symptoms he describes are related to this injury are, in 
fact, real."  The diagnosis was post-injury status, 
laceration of the right wrist.

On September 2000 VA examination for pes planus, the veteran 
complained that his feet hurt.  Physical examination was 
within normal limits.  He had flat semi-rigid arches.  Range 
of motion was normal.  He had early hammer toe.  The 
assessment was simple pes planus, congenital.  The examiner 
said that nothing on the examination explained the 
subjective pain other than normal aches of pes planus.



II.  Analysis

Through discussions in correspondence, the rating decision, 
and the statement of the case, the veteran has been notified 
of the evidence needed to substantiate the claims addressed 
in the present Board decision, the responsibility for 
submitting evidence, and the assistance available in 
obtaining evidence.  Pertinent identified evidence has been 
obtained.  A VA examination is not warranted on an 
application to reopen a claim until the claim has been 
reopened with new and material evidence.  A VA examination 
has been provided on the increased rating issue addressed in 
the present Board decision.  The notice and duty to assist 
provisions of the law are satisfied.  38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159); 
see Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A.  Application to reopen claim for service connection for a 
stomach condition

An application to reopen a claim for service connection for 
a stomach condition was previously denied in a May 1997 RO 
decision.  (Prior to that, the RO had originally denied 
service connection for a stomach condition in October 1969.)  
The veteran did not appeal the May 1997 RO decision, which 
became final.  38 U.S.C.A. § 7105.  Although the May 1997 RO 
decision is considered final, the claim may be reopened if 
new and material evidence has been submitted since then.  38 
U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273 (1996); 
Manio v. Derwinski, 1 Vet. App. 140 (1991).

During the time applicable to the present case, "new and 
material evidence" means evidence not previously submitted 
to VA decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [The 
Board notes that the definition of "new and material 
evidence" was recently revised, but the new version only 
applies to applications to reopen which are received by the 
VA on or after August 29, 2001; thus the new version does 
not apply to the instant case.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.156(a)).]

At the time of the final 1997 RO decision, the evidence 
consisted of the veteran's service medical records, post-
service treatment records, and the veteran's assertions.  
Since the 1997 RO decision, the veteran has not submitted 
any additional evidence which is pertinent to this issue.  

The Board concludes that new and material evidence has not 
been submitted since the 1997 RO decision.  Thus the claim 
for service connection for a stomach condition is not 
reopened, and the 1997 RO decision remains final.

B.  Increased rating for flat feet

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The veteran's service-connected bilateral pes planus (i.e., 
flat feet) with metatarsalgia and plantar callosities is 
currently evaluated as 30 percent disabling.  

The current 30 percent rating requires severe bilateral 
flatfoot, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  The next higher of 50 percent is warranted for 
pronounced bilateral flatfoot, with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis 
on manipulation, not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

There are no recent records of treatment for pes planus.  
The most recent examination in 2000 found normal motion of 
the feet and a normal physical examination, with a diagnosis 
only of simple congenital pes planus.  The examiner 
commented that the subjective pain was due to normal aches 
of pes planus.

Clearly the evidence shows no more than severe bilateral pes 
planus as required for the current 30 percent rating; 
pronounced bilateral pes planus, as described in Code 5276 
for a higher rating of 50 percent, is not shown.

As the preponderance of the evidence is against the 
veteran's claim for an increase in the 30 percent rating for 
bilateral pes planus (with metatarsalgia and plantar 
callosities), the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The application to reopen a claim for service connection for 
a stomach condition is denied.

An increased rating for bilateral pes planus (with 
metarsalgia and plantar callosities) is denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

